DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11 July 2022 have been fully considered but they are not persuasive. Applicant has moved the limitations of Claim 12 into the independent Claim 1, but has not addressed the rejection of Claim 12 of Morgan in view of Ruhland. As such the 35 USC § 102 rejection of Claim 1  and dependent claims 2-6, 13, and 14 has been withdrawn, and a 35 USC § 103 rejection of the claims utilizing the previous rejection of Claim 12 is included here below. The 35 USC § 112 rejections have been overcome by amendment to the claims, as have the previous claim objections. However, Claim 1 has a new claim objection due to a minor informality.   Claims 10-12 have been cancelled. 
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 line 48 "small" is interpreted as "smaller" based on the comparison nature of the limitation.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-6, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (US 2010/0242423) as evidenced by Strubecker NPL "Lectures about Performing Geometry" published 1967 in view of Ruhland et al. (US 2007/0006560).
Strubecker is herein cited merely to teach the inherent properties of an ellipse or oval. Strubecker teaches several methods of drawing an ellipse or oval as part of their “Lectures about Performing Geometry” these properties are inherent to all ellipses, such as the ellipse shaped filter and ellipse shaped seal taught by Morgan. Hereinbelow is a reproduction of the images of Strubecker labeled with the names utilized by Applicant for the same parts. Further, a simplified variation is provided to clarify images as needed. Figure 35 is from pg. 35 of Strubecker. Fig. 24 is also referenced and found on pg. 25 of Strubecker. 
For the purposes of examination all instances of “and/or” are treated as “or”. 
With regards to the oval filter body:

    PNG
    media_image1.png
    744
    1225
    media_image1.png
    Greyscale

With regards to the sealing device:

    PNG
    media_image2.png
    744
    1225
    media_image2.png
    Greyscale

With regards to Claim 1 Morgan teaches:
An oval filter body, canister filter part 100 (See Morgan Paragraph 23 and 25), comprising a filter medium elongated in a longitudinal direction having a central axis (equivalent to O in Fig. 35 of Strubecker) extending through a center of the oval filter body, first media element part 106. An oval filter body has curvature contour sections and partially straight or slightly curved contour sections as detailed above in annotated Fig. 35 of Strubecker and as seen in equivalent Fig. 9 of Morgan. The curvature contour sections, equivalent to curves A and C above, are convex and have a first radius of curvature Ra. The first and second curvature contour sections for opposite sides of the outer circumferential contour of the oval filter body. The partially straight or slightly curved contour sections have a second radius of contour Rb which is larger than Ra the first radius of contour. The partially straight or slightly curved section form opposite sides of the outer circumferential contour of the oval filter body. A first end plate, first end cap part 702 (See Morgan Paragraph 36 and 39), having a radially inner contour forming a receiving opening, aperture part 718, the first end plate being secured to a first axial end of the oval filter body. A circumferential sealing device, part 716 (See Morgan Paragraph 48 and 49),  arranged on an outer surface of the first end plate between the radially outer contour of the first end plate and the radially inner contour of the first end plate. (See Morgan Fig. 9). The sealing device is configured to radially seal the filter element from a filter holder (See Morgan Fig. 7 showing the radial sealing surface of the seal part 716). See the sealing device curvature section diagram above with regards to an oval sealing device as shown in Morgan Fig. 9 and described in Morgan Paragraph 48. An oval sealing device has two first sealing device curvature sections and two second sealing device curvature sections which together form a continuous materially integral oval sealing device surrounding a radially inner contour of the first end plate with the second sealing device contour sections having a radius of curvature larger than the first sealing device curvature section radius of curvature. 
Morgan teaches one possible arrangement of sealing device and end cap geometry.
Morgan teaches that many possible arrangements of filter and sealing geometry are known and are equivalent. (See Morgan Paragraph 25 and paragraph 49)
As seen in Fig. 24 on pg. 25 of Strubecker an ellipse inside of a larger ellipse or circle inherently has a smaller radius of curvature than that larger ellipse or circle.
Morgan does not explicitly teach:
The second sealing device curvature sections have a smaller radius of curvature than the radially inner contour of the first end plate in the region of the second sealing device curvature sections. As the inner contour of Morgan is an ellipse. 
Ruhland teaches:
A filter with a sealing device, part 13, which is elliptical and an inner contour of a first end plate, part 17, which is octagonal. The second sealing device curvature sections, the long segments as detailed above, have a smaller radius of curvature than the radially inner contour of the first end plate in the region of the second sealing device curvature sections. (See Ruhland Fig. 1 and 2)
The curvature section has a smaller radius of curvature than the radially inner contour of the first end plate as the radially inner contour is hexagonal, and has a smaller radius of curvature than the radially outer contour of the first end plate as it is located inside thereof does not intersect the outer contour. 
It would have been obvious to one of ordinary skill in the art to modify the relative geometries as taught by Morgan Paragraphs 25 and 49, and as taught by Ruhland Fig. 1 as a matter of design choice. 
With regards to Claim 2 Morgan teaches:
The second radius of curvature of the second sealing device curvature sections is smaller than the radius of curvature of the partially straight or slightly curved contour sections of the oval filter body. As seen in Fig. 9 of Morgan the seal is located inside of the outer curve and as seen in Fig. 24 on pg. 25 of Strubecker an ellipse inside of a larger ellipse or circle inherently has a smaller radius of curvature than that larger ellipse or circle. 
With regards to Claim 3 Morgan teaches:
At least one of the first sealing device curvature sections has a center portion that protrudes radially outwardly on the outer surface of the first end plate to have a smallest distance to the radially outer contour of the first endplate compared to other sealing device curvature sections, namely the second sealing device curvature sections. (See Morgan Fig. 9)
With regards to Claims 4 and 5 Morgan as evidenced by Strubecker teaches:

    PNG
    media_image3.png
    744
    1225
    media_image3.png
    Greyscale

The centers of curvature, labeled Ma and Mc above which are an inherent part of an ellipse constructed in this way, of the first radii of curvature of the two first sealing device curvature sections are arranged on a first straight line. The centers of curvature, Mb and Md, are arranged on a second straight line and the first and second straight lines are perpendicular to one another. 
The first and second straight lines are arranged centrally between the centers of the opposite radii of curvature as seen above. 
With regards to Claim 6 Morgan teaches:
The sealing device, part 716, has an outer contour that is arranged so as not to be parallel to the radially outer contour of the first endplate. (See Morgan Fig. 9)
With regards to Claim 13 Morgan teaches:
The first sealing device curvature sections are connected to one another by the second sealing device curvature sections in such a manner that the first and second sealing device curvature section each merge continuously into one another. (See Morgan Fig. 9 and Strubecker Fig. 35 annotated above)
With regards to Claim 14:
The oval filter body has an oval cross section defined by the filter medium of the oval filter body  and the sealing device, part 716, is arranged within an imaginary axial continuation of the outer circumferential contour of the oval filter body in the longitudinal direction. (See Morgan Fig. 7 and Fig. 9)
Claim 7-9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Morgan (US 2010/0242423) as evidenced by Strubecker NPL "Lectures about Performing Geometry" published 1967 in view of Ruhland et al. (US 2007/0006560) as applied above in the rejection of Claim 1 in view of Bannister et al. (US 2017/0368487).
With regards to Claim 7-9 and 18:
Morgan teaches:
A non-circumferential baffle, parts 874 and 876 See Morgan Fig. 8). 
Morgan in view of Ruhland does not teach:
An inflow protector arranged circumferentially enclosing the outer circumferential contour of the oval filter body over at least a portion of an axial length of the oval filter body.
Bannister teaches:
(Claim 7) An inflow protector, baffle part 50 or full baffle ring part 80, which circumferentially encloses the outer circumferential contour an air filter body over at least a portion of an axial length of the filter body. (See Bannister Paragraph 100 and 75-77 and Fig. 16A-16C)
(Claim 8) The inflow protector is adhesively fixed onto the oval filter body or the first end plate. (See Bannister Paragraphs 80, 81, and 88)
(Claim 9) The inflow protector is fluid-tight. (See Bannister Paragraphs 76 and 77)
(Claim 18) The inflow protector runs annularly about an exterior of the filter body. (See Bannister paragraphs 76, 77, and 100 and Fig. 16A-16C)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the filter of Morgan to include a full baffle ring as taught by Bannister in order to extend the life of the filter as taught by Bannister paragraph 106 and 107. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Morgan (US 2010/0242423) as evidenced by Strubecker NPL "Lectures about Performing Geometry" published 1967 in view of Ruhland et al. (US 2007/0006560) as applied above in the rejection of Claim 1 in view of Lucas (US 8,652,327).
Morgan teaches:
An oval filter body with an oval sealing device as detailed above.
Morgan teaches that many possible arrangements of filter and sealing geometry are known and are equivalent. (See Morgan Paragraph 25 and paragraph 49)
Morgan in view of Ruhland does not explicitly teach:
The sealing device has an inner seal surface in the middle of less-curved curvature sections of the oval filter body which has a smaller distance to the outer circumferential contour of the radially outer contour of the first end plate than in a transitional region between the more and less curved curvature sections of the sealing device. 
Lucas teaches:
A race-car shaped or oval filter device, part 152, with a rounded seal, part 158, which has a smaller distance between the sealing device and the less curved curvature sections of the oval filter body at the edges than at the transitional parts to the more curved sections. (See Lucas Fig. 10, 12, and 16)
It would have been obvious to one of ordinary skill in the art at the time of filing that the shape and relative dimension of the seal to the edges of the end cap is a matter of design choice as seen in Morgan and Lucas and as taught by Lucas  Fig. 10, 12, and 16 that the edges of the filter can be closer or farther from the seal as seen in Morgan depending on the design choices for the particular application. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Other Applicable Prior Art
All other art cited not detailed above in a rejection is considered relevant to at least some portion or feature of the current application and is cited for possible future use for reference. Applicant may find it useful to be familiar with all cited art for possible future rejections or discussion.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brit E Anbacht whose telephone number is (571)272-9876.  The examiner can normally be reached on M, T, R, F 11:30-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-14241424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.E.A./Examiner, Art Unit 1776                                                                                                                                                                                                        
BRIT E. ANBACHT
Examiner
Art Unit 1776


/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776